IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHN VICENTE,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4255

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/

Opinion filed March 11, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

John Vicente, pro se, Petitioner.

Mark Hiers, Assistant General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.